Judgment of the County Court of Westchester county, affirming judgment of the City Court of New Rochelle, convicting defendant of the crime of violation of Penal Law, section 2036, reversed upon the law, information dismissed, and fine remitted. We are of opinion that the concession or license given to the complaining witness, Wenck, was not a lease of the beach, and was not sufficient to justify him in proceeding against the defendant for unlawful intrusion upon real property, under section 2036 of the Penal Law. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.